SWYGERT, Circuit Judge,
dissenting in part and concurring in part.
With one important exception, I concur in all respects in the result reached by Judge Campbell in these appeals; however, my concurrence as to the hearing on damages as well as the issuing of the injunction is based on reasons different from those advanced by him.
In my view Frow v. De La Vega controls this case. The trial judge’s analysis of that decision as being apposite to the case at bar is, in my judgment, irrefutable. In re Uranium Antitrust Litigation, 473 F.Supp. 382, 385-88 (N.D.Ill.1979). I do disagree, however, with his further analysis that Rule 54(b), Federal Rules of Civil Procedure, may be used to circumvent the application of Frow so as to permit the entry of a judgment against the defaulting defendants and *1264a concomitant assessment of damages while leaving the liability-damage question as to the remaining defendants for a future trial on the merits.
Rule 54(b) was designed to regulate the appealability of claims, multiple as to parties or claims or both. It is a procedural device to avoid the final judgment rule. Its use was never intended to, nor could it, formulate or modify substantive law. The Rules Enabling Act, 28 U.S.C. § 2072, provides that the Federal Rules of Civil Procedure “shall not abridge, enlarge or modify any substantive right . . Frow speaks to substantive rights: a claim of joint tort liability may not be split or severed among defendants so as to permit recovery against some, but not all, the defendants who have acted in combination to cause the tort.
The tort alleged in this action stems from the asserted violation of the antitrust laws. Westinghouse is the sole plaintiff, and it asserts a single claim against twenty-nine defendants. Damages, whatever the extent, can flow only from the single injury which was assertedly caused by all or some of the defendants acting jointly. Those damages after proper assessment may be collected from all or any of the defendants found liable, on a selective basis at the will of Westinghouse. This eventuality, that is, collectibility, is what makes the claim for damages “joint and several.” The claim is not several in relation to the issue of liability-damage for the single tort (injury) caused by the joint conspiratorial aims and acts of the defendants. For these reasons, the total damages, if any, owing to Westinghouse are identical conceptually with the title to the res in Frow.
Insofar as the impending damage hearing is concerned, my reasoning leads practically to a result identical to that reached by my Brothers. Westinghouse, unable at this point to obtain a judgment, must await trial of the appearing defendants before it can have a hearing on damages. Alternatively, if Westinghouse elects to dismiss its claim against the appearing defendants, a default judgment can be entered and the hearing to assess damages may be had immediately upon the dismissal.
In respect to the injunction, I again part company to a large extent with the reasoning of Judge Campbell. Given the applicability of Frow so as to bar the entry of a judgment against the defaulting defendants at this time, any reliance on the default judgment to authorize the injunction is misplaced. The entry of a default under Rule 55(a) and the potentiality of a binding default judgment under Rule 55(b) provide a solid ground for the application of both the All Writs Act and the inherent equity powers of the Federal Courts so as to give the trial court the power to enjoin the removal of assets from the United States, which may be subject to a writ of execution under the default judgment if and when entered.